Citation Nr: 1517014	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-18 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to total disability based upon individual unemployment (TDIU)


REPRESENTATION

Appellant represented by:	John R. Worman, attorney




ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1994 to November 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal of September 2011 and June 2013 rating decisions by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).

Following the issuance of the statements of the case in June 2013 and January 2014, the Veteran submitted additional evidence in support of his claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

The issues of service connection for sleep apnea, a rating higher than 50 percent for PTSD, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  By a rating decision dated in March 2008, the RO originally denied a claim of service connection for sleep apnea, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

2.  Evidence added to the record since the March 2008 RO denial, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for sleep apnea, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The March 2008 rating decision which denied a claim of entitlement for service connection for sleep apnea is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received since the March 2008 RO denial to reopen a claim of entitlement to service connection for sleep apnea.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim to reopen service connection for sleep apnea is resolved in the Veteran's favor, further discussion here of compliance with the VCAA with regard to the claims to reopen is not necessary.

General Principles on Reopening a Claim for Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).)  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The record establishes that the claim of service connection for sleep apnea was denied in a rating decision dated in March 2008.  The RO denied the claim on the basis that the evidence failed to establish a diagnosis of sleep apnea in or since service.  The Veteran was notified of the decision by a letter issued in March 2008.  No appeal was taken from that determination, and it became final.  38 U.S.C.A. § 7105.  In this regard, it is additionally noted that no additional evidence pertinent to the claim, to include Federal, VA, or uniformed services treatment records, were received within one year of the notice of the March 2008 determination.  See 38 C.F.R. § 3.156(c).

The next communication from the Veteran regarding his sleep apnea claim occurred in April 2011 when the Veteran filed a claim to reopen the claim for service connection for the sleep apnea disability.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material." 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1990). The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110, 118 (2010).

The Board notes that the RO re-opened the claim for service connection for sleep apnea and then denied the claim on the merits in September 2011.  Regardless of the RO's determination, that is, whether it re-opened a claim for service connection or not, the Board is not bound by that determination as to whether the claim should be reopened, and must consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The RO denied the claim for service connection for sleep apnea because there was no diagnosis of sleep apnea or any other sleep disorder.  Since the prior final rating decision in March 2008, VA has received additional evidence, including VA treatment records, private medical treatment records, and lay statements by the Veteran and family members.

In service, the Veteran sought medical attention in July 1996 because he had trouble sleeping.  He changed shifts every three to four days, going from day to mid to night shift.  The diagnosis was temporary insomnia, although the Veteran also reported there had been two episodes of sleepwalking.

In January 2011, Dr. P. Patel diagnosed REM dependent obstructive sleep apnea after a sleep study.  

In a letter dated in February 2014, Dr. H. Skaggs offered an opinion that as likely as not the Veteran's obstructive sleep apnea had its onset in service and that the Veteran's service connected PTSD aggravated the obstructive sleep apnea.  

To summarize the foregoing, the Veteran has submitted evidence of a diagnosis of sleep apnea.  The Veteran and a doctor have related the onset of his current sleep apnea disability to service, specifically his sleeping complaints in July 1996.

This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It shows that the Veteran has current sleep apnea disability with reported onset in service.

As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence shows a possible link between the Veteran's service and his current disability diagnosed as REM dependent obstructive sleep apnea.  The establishment of a current disability and the lack of a relationship between the disability and service were both reasons for the prior final denial and subsequently after the Veteran filed his claim to reopen the claim of service connection for a back disability.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for a sleep apnea disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

As is addressed in greater detail in the REMAND below, further development is needed before reaching a decision on the merits of the reopened claim.


ORDER

New and material evidence having been received, the claim for service connection for sleep apnea is reopened, and to this extent the appeal is granted.


REMAND

In its review, the Board noted that the Veteran has sought treatment from private medical providers, but these records have not been provided to VA.  For instance, the VA examination in January 2012 referenced mental health treatment by Dee Baker of Murfreesboro, Tennessee.  The records from the Social Security Administration contain records from the Community Mental Health Center regarding treatment provided by Dorothy Burke, and it appears that she is the mental health provider noted in the January 2012 VA examination.  It is unclear to the Board, however, whether the records are complete or only portions of the treatment provided by Dorothy Burke.  Further, the Social Security Administration records refer to treatment by Dr. Mickus in Destin Florida.  The Board has determined that the records are relevant and there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010) (discussing records from the Social Security Administration).  Therefore, upon remand, the records of Community Mental Health Center/ Dorothy (Dee) Burke, Dr. Mickus, and any other medical care provider identified by the Veteran that treated the Veteran for PTSD or sleep apnea should be obtained and associated with the file

Furthermore, the RO has referred to reviewing records from the Biloxi VAMC from October 2006 to June 2011, the Murfreesboro VAMC from May 2010 to January 2011 and the Knoxville VAMC from December 2012 to January 2014.  The records from Murfreesboro and Knoxville have been associated with the file.  The Board also notes the file contains treatment records from Panama City VAMC from December 2009 to May 2010.  There are no records before December 2009, including from Biloxi.  The Board has determined that the missing records should be associated with the file.  Ongoing VA medical records should also be obtained. See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Therefore, a complete set of VAMC records from 2006 to the December 2009 and updated records since January 2014 should be requested to ensure that the Board has all relevant VAMC records. 

As noted above, the Veteran sought medical attention in July 1996 while in service because he had trouble sleeping.  He changed shifts every three to four days, going from day to mid to night shift.  The diagnosis was temporary insomnia, although the Veteran also reported there had been two episodes of sleepwalking.  There has not been a VA examination to determine whether the Veteran's sleep apnea disability is related to incidents noted in the service treatment records or service generally or whether this disability secondarily caused by service connected PTSD.  

The Board is aware that the Veteran submitted a report by Dr. H. Skaggs, who concluded that the Veteran's obstructive sleep apnea had its onset in service.  Dr. Skaggs did not provide any rationale for that conclusion.  He also cited medical literature suggesting an association between obstructive sleep apnea and PTSD and determined that the Veteran's PTSD aggravated the sleep apnea.  The report contains one citation to the medical literature, although it appears there was more than one article that he reviewed, and Dr. Skaggs did not cite the others or attach the articles to his report.  He only states that medical research has uncovered a strong link between PTSD and obstructive sleep apnea.  This opinion as expressed in a bare conclusion, lacks specificity, and is insufficient to allow the Board to make an informed decision.  Based on the information provided by Dr. Skaggs, the Board is unable to determine if the medical community finds the relationship between sleep apnea and PTSD is in at least approximate balance.  See Wise v. Shinseki, 26 Vet. App. 517 (2014); See also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (noting that the extent to which a theory is accepted in the scientific community is a factor that the Board may use in evaluating scientific evidence but in a merits adjudication, the evidence need only reach equipoise).  Therefore, the Board finds the report by Dr. Skaggs insufficient to determine whether the Veteran's sleep apnea is service connected.  38 C.F.R. § 3.326(a).
Once the records development is completed, a VA medical examination and accompanying medical opinion is needed to ascertain whether sleep apnea is present and to ascertain the etiology.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

As to the increased rating for PTSD, the Veteran has recently submitted a report from Dr. A. Fink, who conducted a telephone interview with the Veteran in February 2014.  Dr. Fink concluded that the Veteran's PTSD has caused social and occupational impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking, and/or mood.  This indicates a level of severity more severe than indicated in the January 2012 VA examination, the Social Security Administration records, or the VAMC treatment notes.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  38 C.F.R. § 3.327; Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Finally, as to TDIU, the Board notes that such a claim would already be part of his claim for a higher rating for PTSD if, as he did in this instance, raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (a request for a total disability rating for compensation based on individual unemployability raised by the Veteran is not a separate claim for benefits, but part of the claim for increase).  The Board finds that the Veteran's claim for entitlement to TDIU is inextricably intertwined with the other issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Thus, the issue of entitlement to TDIU must also be remanded.  In addition, there is no VA examination discussing the severity of all current service connected disabilities PTSD, tinnitus, and sleep apnea (if found connected to service), and their effect on employment.  A remand is required as the record reasonably raises the question of TDIU entitlement, but lacks the appropriate development, including an opinion as to whether the disabilities that are service connected if warranted after the foregoing development, but not in conjunction with his nonservice-connected disabilities, makes him unemployable for VA purposes.
Accordingly, the case is REMANDED for the following action:

1.   Ask the Veteran to submit or authorize VA to obtain the medical records from the Community Mental Health Center and Dorothy Burke, Murfreesboro, Tennessee; Dr. Mickus, Destin Florida; and any other medical providers identified by the Veteran.

All efforts to obtain these records must be documented in the file.  The RO should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.  If the records are not obtained, the RO must notify the Veteran (1) of the identity of the records sought, (2) of the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

2.  Obtain all VA medical records of treatment of the Veteran at any VAMC and associated outpatient clinics from 2006 to December 2009 and from January 2014 to the present.   

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

3.  After the records development is completed, provide the Veteran with a VA examination to the relationship of obstructive sleep apnea to service or to the Veteran's PTSD.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  :  

The examiner is asked to determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's obstructive sleep apnea began in service, was caused by service, or is otherwise related to service.

If the above opinion is negative, then the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) that obstructive sleep apnea was caused by or aggravated by the Veteran's service connected disabilities alone or in combination.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner is asked to comment on Dr. Skaggs' opinion that medical literature establishes that sleep apnea is caused or aggravated by PTSD.  The examiner is advised that the law does not require a medical principle be established to the point of being generally accepted in the scientific community or reach the level of scientific or medical consensus.  Instead, the literature need only establish that the evidence for and against that the question is in approximate balance.

The examiner is asked to comment on the Veteran's treatment in service in July 1996 for temporary insomnia.

The examiner is also asked to comment on the history in the February 2010 hearing loss VA examination that the Veteran's tinnitus kept him awake.  

A complete rationale for any opinion offered should be provided

3.  Provide the Veteran with a VA examination to determine the current nature and severity of the Veteran's service-connected PTSD, and the Veteran's ability to obtain and maintain gainful employment solely on the basis of service-connected disabilities, to include sleep apnea if applicable.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  The examiner is asked to determine:  

a)  The current nature and severity of the Veteran's service-connected PTSD.  The examiner is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his PTSD and any other mental health disorder.  All signs and symptoms of the Veteran's PTSD should be reported in detail, and the examiner should describe the impact of the Veteran's PTSD on his occupational and social functioning.

The examiner is asked, if feasible, to distinguish the symptoms that are associated with his service-connected PTSD, from symptoms attributable to other nonservice-connected psychiatric diagnoses of bipolar disorder (types I and II), anxiety disorder, mood disorder, affective disorder, major depressive disorder, and cyclothymic disorder.  See 38 C.F.R. § 4.125.

b).  After the foregoing records development is completed and an opinion is obtained regarding whether sleep apnea is related to service, the examiner is asked to determine the functional effects that the Veteran's service connected disabilities have on his ability to secure or follow a substantially gainful occupation.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  

When offering the opinion, the examiner is instructed to ignore the effects of age or any non-service connected disabilities.

A complete rationale for any opinion offered should be provided.

5. After the foregoing development is completed, adjudicate the claims of an increased rating for the Veteran's PTSD, service connection for sleep apnea, and entitlement to TDIU.  If any benefit sought remains adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


